UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . INTERNATIONAL SILVER, INC. (Exact name of registrant as specified in its charter) Arizona (State or other jurisdiction of incorporation or organization) 333-147712 86-0715596 (Commission File Number) (IRS Employer Identification Number) 5210 E. Williams Circle, Suite 700 Tucson, Arizona 85711 (Address of principal executive offices including zip code) (520) 889-2040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically or posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Paragraph 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of " large accelerated filer", "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non–Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding atNovember 14, 2011 Common Stock, $0.0001 Par Value Exhibit Index located at page 43 Page PART 1 – FINANCIAL INFORMATION Item 1 FINANCIAL STATEMENTS Consolidated Financial Statements: 4 Balance Sheets 5 Statement of Operations 6 Statement of Cash Flows 7 Supplemental Disclosures of Non-cash Financing Activities: 8 Unaudited Interim Condensed Consolidated Statement of Shareholders' Equity 9 Notes To The Financial Statements 12 Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS 29 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 Item 4 CONTROLS AND PROCEDURES 37 PART II – OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 38 Item 1A RISK FACTORS 38 Item 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 Item 3 DEFAULTS UPON SENIOR SECURITIES 40 Item 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 40 Item 5 OTHER INFORMATION 40 Item 6 EXHIBITS 41 2 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors International Silver, Inc. (An Exploration Stage Company) We have reviewed the accompanying consolidated balance sheet of International Silver, Inc. as of September 30, 2011, and the related consolidated statements of operations for the three-month and nine-month periods ended September 30, 2011 and for the period from inception on June 16, 2006 through September 30, 2011, and consolidated statements of cash flows for the or nine-month periods then ended and for the period from inception on June 16, 2006 through September 30, 2011. These interim financial statements are the responsibility of the Corporation's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for the fmancials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note A to the financial statements, the Company has inconsistent revenues, has negative working capital at September 30, 2011, has in the last year incurred recurring losses and recurring negative cash flow from operating activities, and has an accumulated deficit which raises substantial doubt about its ability to continue as a going concern. Management's plans concerning these matters are also described in Note A. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Seale and Beers, CPAs Las Vegas, Nevada November 9, 2011 SOS. Jones BlvdSuite 202 Las Veeas. NV89107 Phone: (888)727-8251 Fax: (888)782-2351 3 International Silver, Inc. (An Exploration Stage Company) Condensed Consolidated Financial Statements For The Nine Months Ended September30, 2011 (Unaudited) and For the Year Ended December 31,2010 (Audited) 4 International Silver, Inc. (An Exploration Stage Enterprise) Unaudited Interim Condensed Consolidated Balance Sheets As At September 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable - Due from related parties - Note L Prepaid expenses - Note C Total Current Assets $ $ PROPERTY,PLANT AND EQUIPMENT- Note D Land $ $
